DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims previous rejected under 35 USC §§ 102/103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for matter specifically challenged in the argument. Applicant’s arguments filed 9/7/2022 regarding the previously rejected claims are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106038048 A to Huang (hereinafter “Huang”) in view of EP 3 326 479 A1 to Axelsson (hereinafter “Axelsson”). 
	For claim 1, Huang discloses a safety helmet (10) comprising: 
an outer shell configured for surrounding a head of a user (110); and 
an infrared reflective layer (111) disposed in an interior of the outer shell (see fig. 2), the infrared reflective layer comprising a metallization layer which is directly deposited to an inner surface of the outer shell and is configured for reflecting at a least a portion of incident infrared radiation transmitted through the outer shell (paras 1 and 3 of page 4 of the translated Huang). 
Huang does not specifically disclose wherein the infrared reflective layer has infrared reflectivity of at least 40%.  However, attention is directed to Axelsson teaching an analogous safety helmet (abstract and para 1 of Axelsson) comprising a similarly reflective layer (paras 0029-0030 of Axelsson). Specifically, Axelsson teaches the infrared reflectance is preferably within the range of about 50% to about 100%, more preferably within the range of about 85 % to about 100 % (para 0010 of Axelsson). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the reflective layer of Huang would be modified to comprise the a reflectance of Axelsson for purposes of obtaining a better thermal preservation effect on the thermal layer 120 and to provide a cooling effect on the head of the user as is known in the art (also see last paragraph of page 3 and first paragraph of page 4 of the translated Huang). 

For claim 2, the modified Huang does not specifically disclose the safety helmet of claim 1, wherein the infrared reflective layer has infrared reflectivity in a range of 83% to 89%. However, the modified Huang teaches the general conditions of the claimed invention except for the express disclosure of the reflectivity. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be modified to comprise the claimed values since they are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 3, the modified Huang does not specifically disclose the safety helmet of claim 1, wherein the infrared reflective layer has a hemispherical emissivity of less than 0.2. However, the modified Huang teaches the general conditions of the claimed invention except for the express disclosure of a hemispherical emissivity of less than 0.2. It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the hemispherical emissivity to a value of less than 0.2, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 4, the modified Huang does not specifically disclose the safety helmet of claim 1, wherein the infrared reflective layer has an optical density of at least 2.0. However, Huang teaches the general conditions of the claimed invention, specifically dome shaped shell with an infrared reflective layer, except for the express disclosure of an optical density of at least 2.0. It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the optical density to a value of at least 2.0, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 5, the modified Huang teaches the safety helmet of claim 1, wherein the infrared reflective layer comprises at least one of the following: aluminum, gold, silver, copper, or any combination thereof (third paragraph page 4). 

	For claim 7, Huang does not specifically disclose the safety helmet of claim 1, wherein a thickness of the infrared reflective layer is 20 nm to 5 µm.  However, Huang teach the film has of the reflective layer would have an inherent thickness, except for the express disclosure of wherein a thickness of the infrared reflective layer is 20 nm to 5 µm. It would have been obvious to one having ordinary skill in the art before the effective filing date to optimize the thickness of the infrared reflective layer is 20 nm to 5 µm since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2013/337393 A1 to Henn (hereinafter “Henn”). 
	For claim 6, Huang does not specifically disclose the safety helmet of claim 1, wherein the infrared reflective layer comprises at least one of the following: doped titanium dioxide, doped or undoped indium tin oxide, doped cerium oxide, doped manganese oxide, iron (III) oxide, cadmium sulfide, chromium trioxide, or any combination thereof. However, attention is directed to Henn teaching an infrared reflecting filter coating comprising doped titanium dioxide (paras 0006 and 0067 of Henn). It would have been obvious to one of ordinary skill in the art before the effective filing date to use doped titanium dioxide for the infrared reflective layer for purposes of reflecting infrared light, as taught by Henn (para 0067).

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 5,557,807 to Hujar (hereinafter “Hujar”). 
	For claim 10, Huang discloses a safety helmet (10) comprising: 
an outer shell configured for surrounding a head of a user (110); 
an infrared reflective layer (111) on at least a portion of an inner surface of the outer shell (fig. 2), the infrared reflective layer being configured for reflecting at a least a portion of incident infrared radiation transmitted through the outer shell (para 1 and 3 of page 4 of the translated Huang); 
an evaporative cooling pad (thermal layer 120) positioned within a cavity (112) defined by the inner surface of the outer shell (see fig. 2 wherein the layer 120 is in the cavity of the external layer 110); and the evaporative cooling pad comprising: a top layer (top of 120), a bottom layer (bottom of 120), a cavity (122) and wherein the bottom layer is configured to be in contact with the head of the user (see last paragraph of page 3 and first paragraph of page 4 of the translated Huang and fig. 2). 
Huang, as modified, does not specifically disclose the evaporative cooling pad further comprises: a top waterproof, vapor permeable layer and a bottom waterproof, vapor permeable layer; and a liquid absorbing layer positioned within the cavity.  However, attention is directed to Hujar teaching an analogous article of headwear, including a helmet, comprising a cooling means (abstract of Hujar). Specifically, Hujar teaches the pouch 6 is comprised of an outer waterproof layer of material 13 and an inner waterproof layer of material 14 and an absorbent material 15 in the cavity (col. 7, line 40 to col. 8 line 15 of Hujar) wherein the pouch is sealed by fasteners (col. 8, lines 16-18 of Hugar). Hugar also teaches it is known in the art that waterproof layers in such applications benefit from also being vapor permeable for exhibiting water resistance as well as effective thermal transfer efficiency (col. 5, line 24 to col.  6, line 16 of Hugar) and also made of polymeric materials (col. 3, lines 24-30 and 57-67; and col. 7, lines 40-53 of Hugar). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the similar cooling pad of Huang would be modified to further comprise a top waterproof, vapor permeable layer and a bottom waterproof, vapor permeable layer; a liquid absorbing layer positioned within the cavity, as taught by Hujar, for purposes preventing moisture from exiting the cooling volume, while also permitting the thermal exchange between the inside and the outside of the thermal layer, and made of a polymeric material. 
Huang, as modified, does not specifically disclose the evaporative cooling pad further comprises wings having a shape and size configured to extend to a temple of the user. However, attention is again directed to Hujar teaching the evaporative cooling pad further comprises wings having a shape and size configured to extend to a temple of the user (9, 10, 11, 12) (col. 7, lines 31-53 of Hujar). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be further modified wherein the evaporative cooling pad further comprises wings having a shape and size configured to extend to a temple of the user, as taught by Hujar, for purposes of providing a cooling effect to the sides and forehead of the wearer. 

	For claim 11, the modified Huang teaches the safety helmet of claim 10, wherein the top and bottom layers comprise a nylon material laminated with a waterproof and vapor permeable material (see discussion for claim 10 above). 

	For claim 12, the modified Huang teaches the safety helmet of claim 10, wherein at least one of the top and bottom layers comprises polyurethane or polytetrafluoroethylene (see discussion for claim 10 above). 

	For claim 13, the modified Huang teaches the safety helmet of claim 10, wherein the evaporative cooling pad further comprises a sweat absorbing fabric on an outside surface of the bottom layer (col. 7, line 54 to col. 8, line 15 of Hugar). 

	For claim 14, the modified Huang teaches the safety helmet of claim 10, wherein the evaporative cooling pad further comprises an opening in at least one of the top and bottom layers, and wherein the opening has a zipper (col. 8, lines 16-18 of Hugar). 

	For claim 15, the modified Huang teaches the safety helmet of claim 10, wherein the evaporative cooling pad comprises a main portion having a first end and a second end, and wherein the pair of wings extend laterally from the first end (see fig. 1 of Hugar). 

	For claim 16, the modified Huang teaches the safety helmet of claim 15, wherein the first end is configured to be in contact with a forehead of the user, and wherein the second end is configured to extend to a top of the head of the user (see fig. 1 and col. 7, line 54 to col. 8, line 15 of Hugar). 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2012/0210490 A1 to Harty (hereinafter “Harty”). 
	For claim 17, Huang teaches a method of manufacturing a safety helmet comprising: applying an infrared reflective layer (111) onto at least a portion of an inner surface of the outer shell (inner surface of 110) by depositing a metallization layer (the reflective layer is a reflective film and/or metal layer on the outer layer) directly on an inner surface of the outer shell (preferably, the shell towards one side of the cooling layer is provided with a reflecting layer 111 through the reflection layer provides specular reflection, so as to obtain better heat preservation effect; see last paragraph of page 3 to third paragraph of page 4 of the translated Huang and fig. 2). 
	Huang does not specifically disclose the method step of molding an outer shell of the safety helmet out of a thermoplastic material. However, Huang does teach layer 110 comprises a foam plastic layer (third paragraph of page 4 of the translated Huang). Attention is also directed to Harty teaching an analogous cooling article of headwear and method of manufacturing (abstract and paras 0009,  and 0024-0025 of Harty). Specifically, Harty teaches various layer of the cooling headgear are molded of thermoplastic material (paras 0009,  and 0024-0025 of Harty). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be further modified to comprise the method step of molding its own plastic outer shell out of a thermoplastic material, as taught by Harty, for purposes of providing a durable and structurally sound helmet and providing desired insulative properties.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Harty and in further view of Hugar. 
	For claim 20, the modified Huang teaches the method of claim 17, further comprising inserting an evaporative cooling pad inside a cavity of the outer shell defined by the inner surface (fourth paragraph page 4 of the translated Huang and fig. 2) and the evaporative cooling pad comprising: a top layer (top of 120), a bottom layer (bottom of 120), a cavity (122) and an opening in at least one of the top and bottom layers (the cooling bad 121 is replaceable from within the cavity 112; fourth paragraph page 4 of the translated Huang). 
Huang, as modified, does not specifically disclose the evaporative cooling pad further comprises: a top waterproof, vapor permeable layer and a bottom waterproof, vapor permeable layer; and a liquid absorbing layer positioned within the cavity. However, attention is directed to Hujar teaching an analogous article of headwear, including a helmet, comprising a cooling means (abstract of Hujar). Specifically, Hujar teaches the pouch 6 is comprised of an outer waterproof layer of material 13 and an inner waterproof layer of material 14 and an absorbent material 15 in the cavity (col. 7, line 40 to col. 8 line 15 of Hujar) wherein the pouch is sealed by fasteners (col. 8, lines 16-18 of Hugar). Hugar also teaches it is known in the art that waterproof layers in such applications benefit from also being vapor permeable for exhibiting water resistance as well as effective thermal transfer efficiency (col. 5, line 24 to col.  6, line 16 of Hugar) and made of polymeric materials (col. 3, lines 24-30 and 57-67; and col. 7, lines 40-53 of Hugar). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the similar cooling pad of Huang would be modified to further comprise a top waterproof, vapor permeable layer and a bottom waterproof, vapor permeable layer; a liquid absorbing layer positioned within the cavity for purposes preventing moisture from exiting the cooling volume, while also permitting the thermal exchange between the inside and the outside of the thermal layer, and made of a polymeric material. 

For claim 21, the modified Huang does not specifically disclose the method of claim 20, wherein the evaporative cooling pad has wings configured to extend to a temple of a user. 
However, attention is again directed to Hujar teaching the evaporative cooling pad further comprises wings having a shape and size configured to extend to a temple of the user (9, 10, 11, 12) (col. 7, lines 31-53 of Hujar). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be further modified wherein the evaporative cooling pad further comprises wings having a shape and size configured to extend to a temple of the user, as taught by Hujar, for purposes of providing a cooling effect to the sides and forehead of the wearer. 

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axelsson and in further view of US 2015/0082521 A1 to Hassan (hereinafter “Hassan”).
	For claim 22, the modified Huang does not specifically disclose the safety helmet of claim 1, wherein the metallization layer is deposited by a physical vapor deposition (PVD) process.  
	However, attention is directed to Hassan teach an analogous method of depositing metallized layers on the surface of helmet shell layers (abstract and paras 0022-0025 of Hassan). Specifically, Hassan teaches the metal coating may be applied using a physical vapor deposition (para 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be further modified wherein the metallization layer is deposited by a physical vapor deposition (PVD) process, as taught by Hassan, for purposes of providing a harder and more corrosion resistant reflective coating on the shell. 
	
	For claim 23, the modified Huang does not specifically disclose the safety helmet of claim 1, wherein metallization layer is deposited on the inner surface of the outer shell by a chemical vapor deposition (CVD) process.  
However, attention is directed to Hassan teach an analogous method of depositing metallized layers on the surface of helmet shell layers (abstract and paras 0022-0025 of Hassan). Specifically, Hassan teaches the metal coating may be applied using a chemical vapor deposition (para 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be further modified wherein the metallization layer is deposited by a chemical vapor deposition (CVD) process, as taught by Hassan, for purposes of providing a harder and more corrosion resistant reflective coating on the shell. 

	For claim 25, the modified Huang does not specifically disclose the safety helmet of claim 1, wherein the metallization layer is deposited using an atomized spray of aerosolized droplets of metallized paint or ink. However, attention is directed to Hassan teach an analogous method of depositing metallized layers on the surface of helmet shell layers (abstract and paras 0022-0025 of Hassan). Specifically, Hassan teaches the metal coating may be applied using spray (para 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be modified wherein the metallization layer is deposited using an atomized spray of aerosolized droplets of metallized paint or ink, as taught by Hassan, as a means for apply the reflective coating the interior of the shell. 
	
	For claim 26, the modified Huang does not specifically disclose the safety helmet of claim 1, wherein the metallization layer is deposited by a painting process. However, attention is directed to Hassan teach an analogous method of depositing metallized layers on the surface of helmet shell layers (abstract and paras 0022-0025 of Hassan). Specifically, Hassan teaches the metal coating may be applied using metalized paint (para 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be modified wherein the metallization layer is deposited using deposited by a painting process, as taught by Hassan, as a means for apply the reflective coating the interior of the shell.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Axelsson and in further view of Hujar. 
For claim 24, the modified Huang does not specifically disclose the safety helmet of claim 1, further comprising: an evaporative cooling pad having wings extending therefrom which are configured to extend to a temple of the user.  However, attention is directed to Hujar teaching an analogous article of headwear, including a helmet, comprising a cooling means (abstract of Hujar). Specifically, Hujar teaches the evaporative cooling pad further comprises wings having a shape and size configured to extend to a temple of the user (9, 10, 11, 12) (col. 7, lines 31-53 of Hujar). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Huang would be further modified to comprise an evaporative cooling pad having wings extending therefrom which are configured to extend to a temple of the user, as taught by Hujar, for purposes of providing a cooling effect to the sides and forehead of the wearer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732